UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


Chandy Bounkhoun,
                                                                              Decision and Order
                                        Plaintiff,
                                                                                   15-CV-631A
                v.

Steven E. Barnes, Esq., et al.,

                                        Defendants.


        Familiarity with the background of the case is presumed. On November 30, 2018, plaintiff

filed a motion to compel responses to certain discovery demands including interrogatories. (Dkt.

No. 35.) Specifically, plaintiff served a first request for production of documents on July 25, 2018

and a first set of interrogatories on July 31, 2018. Plaintiff’s counsel contacted defense counsel on

September 5, 2018 by email to inquire about the status of any responses. Defense counsel

responded on September 10, 2018 that responses would be forthcoming. There appears to have

been some confusion about whether a mediation session that occurred on November 14, 2018

actually had or ought to have had some impact on the timetable for defense counsel’s response. In

any event, defense counsel served discovery responses on December 12, 2018, one day before

responses to the motion were due.

        The Court has reviewed defense counsel’s responses to plaintiff’s counsel’s requests. The

principal response to the various questions appears to have been the production of the entire client

file in question. Defense counsel also provided background information in response to certain

interrogatories, including insurance coverage information and an estimate of fair value. (See generally

Dkt. Nos. 37-1, 37-2.) Certain other questions either drew objections about privileged work product

or prompted responses that further clarification was needed or that trial exhibits would be ready at a
later time. Since plaintiff’s counsel twice declined to file reply papers in support of the motion (see

Dkt. Nos. 38, 40), the Court has difficulty discerning plaintiff’s position on the adequacy of

defendants’ responses.

        Under the circumstances, a stepwise approach will be best. If the adequacy of defendants’

responses needs to be addressed then that can be addressed later, perhaps in conjunction with any

concerns that defendants have about the production from plaintiff that was due on April 30, 2019.

(Dkt. No. 43.) For now, defendants did respond to plaintiff’s outstanding requests. The Court

accordingly will deny plaintiff’s motion as moot but without prejudice. No costs will be assessed to

either side.

        According to the current scheduling order, the next major pretrial deadline will not occur

until December 16, 2019. The Court wants to stay informed about any issues in the interim that

might require attention. To that end, the parties will file a joint written status report on or before

June 28, 2019. The status report will advise the Court about overall progress in the case as well as

any issues that have arisen that the parties cannot resolve on their own.

        SO ORDERED.

                                                __/s Hugh B. Scott________
                                                Hon. Hugh B. Scott
                                                United States Magistrate Judge
DATED: May 7, 2019




                                                    2
